UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5245 DREYFUS STRATEGIC MUNICIPALS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 09/30/12 FORM N-CSR Item 1. Reports to Stockholders. - 2 - Dreyfus Strategic Municipals, Inc. ANNUAL REPORT September 30, 2012 Dreyfus Strategic Municipals, Inc. Protecting Your Privacy Our Pledge to You THE FUND IS COMMITTED TO YOUR PRIVACY. On this page, you will find the Fund’s policies and practices for collecting, disclosing, and safeguarding “nonpublic personal information,” which may include financial or other customer information.These policies apply to individuals who purchase Fund shares for personal, family, or household purposes, or have done so in the past. This notification replaces all previous statements of the Fund’s consumer privacy policy, and may be amended at any time. We’ll keep you informed of changes as required by law. YOUR ACCOUNT IS PROVIDED IN A SECURE ENVIRONMENT. The Fund maintains physical, electronic and procedural safeguards that comply with federal regulations to guard nonpublic personal information. The Fund’s agents and service providers have limited access to customer information based on their role in servicing your account. THE FUND COLLECTS INFORMATION IN ORDER TO SERVICE AND ADMINISTER YOUR ACCOUNT. The Fund collects a variety of nonpublic personal information, which may include: Information we receive from you, such as your name, address, and social security number. Information about your transactions with us, such as the purchase or sale of Fund shares. Information we receive from agents and service providers, such as proxy voting information. THE FUND DOES NOT SHARE NONPUBLIC PERSONAL INFORMATION WITH ANYONE, EXCEPT AS PERMITTED BY LAW. Thank you for this opportunity to serve you. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Selected Information 7 Statement of Investments 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Cash Flows 30 Statement of Changes in Net Assets 31 Financial Highlights 33 Notes to Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Additional Information 50 Important Tax Information 50 Proxy Results 51 Board Members Information 54 Officers of the Fund 57 Officers and Directors FOR MORE INFORMATION Back Cover Dreyfus Strategic Municipals, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus Strategic Municipals, Inc. covers the 12-month period from October 1, 2011, through September 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The municipal bond market exhibited heightened volatility over the past year as prices rose and fell according to supply-and-demand factors and investors’ changing expectations of global and domestic economic conditions.While monthly variations in economic data have been pronounced, the longer-term pace of U.S. economic growth has been relatively consistent at about half the average rate achieved in prior recoveries. Even U.S. employment numbers, which have been volatile over short periods, averaged approximately 150,000 new jobs a month so far in 2012, roughly unchanged from the monthly average in 2011. The sustained but subpar U.S. expansion appears likely to continue over the foreseeable future. On one hand, the economy has responded to a variety of stimulative measures, most notably an aggressively accommodative monetary policy. On the other hand, the prospect of automatic spending cuts and tax hikes scheduled for the end of 2012 has weighed on economic growth by contributing to a temporary postponement of spending decisions among consumers and businesses. Indeed, the ability of the U.S. political system to address both this “fiscal cliff” and long-term deficit reduction could go a long way toward shaping the 2013 market environment. As always, we urge you to speak regularly with your financial advisor to discuss how changing economic conditions may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2011, through September 30, 2012, as provided by Daniel Barton and Steven Harvey, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended September 30, 2012, Dreyfus Strategic Municipals, Inc. achieved a total return of 18.18% on a net-asset-value basis. 1 Over the same period, the fund provided aggregate income dividends of $0.59 per share, which reflects a distribution rate of 5.87%. 2 Falling long-term interest rates and favorable supply-and-demand dynamics supported municipal bond prices over the reporting period.The fund particularly benefited from its focus on longer-term maturities and an emphasis on revenue-backed bonds over their general obligation counterparts. The Fund’s Investment Approach The fund’s investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital. Under normal market conditions, the fund invests at least 80% of its net assets in municipal obligations. Generally, the fund invests at least 50% of its net assets in municipal bonds considered investment grade or the unrated equivalent as determined by Dreyfus in the case of bonds, and in the two highest-rating categories or the unrated equivalent as determined by Dreyfus in the case of short-term obligations having or deemed to have maturities of less than one year. To this end, portfolio construction focuses on income opportunities, through analysis of each bond’s structure, including paying close attention to each bond’s yield, maturity and early redemption features.When making new investments, we focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as escrowed, general obligation and revenue, based on their apparent relative values. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Supply-and-Demand Dynamics Supported Municipal Bonds Although macroeconomic concerns in the fall of 2011 and the spring of 2012 sparked heightened volatility in most financial markets, municipal bonds generally remained strong during the reporting period, in part due to falling long-term interest rates stemming from quantitative easing and other stimulative measures by the Federal Reserve Board. Municipal bond prices also responded positively to robust demand as investors sought competitive levels of after-tax income in a low interest-rate environment. Meanwhile, new issuance volumes remained relatively low when political pressure led to less borrowing for capital projects, and municipalities primarily issued new bonds to refinance older debt, resulting in a net decrease in the supply of tax-exempt securities. In this constructive environment, lower-rated and longer maturity municipal bonds that had been punished earlier in 2011 led the market higher, while highly rated and shorter-term securities generally lagged market averages. From a credit-quality perspective, a number of state governments have taken the difficult steps necessary to reduce or eliminate budget deficits, and a few have achieved surpluses. Although the market encountered scattered credit defaults in some localities during the reporting period, we believe they are isolated cases in which the problems leading to insolvency are specific to each issuer. Lower-Rated Municipal Bonds Buoyed Relative Performance The fund benefited from overweighted exposure to bonds with credit ratings below investment grade, which performed better than market averages during the reporting period. Moreover, we maintained a focus on higher yielding revenue-backed municipal bonds and a corresponding de-emphasis on lower yielding general obligation bonds. The fund received especially robust contributions to relative performance from overweighted exposure to municipal bonds backed by revenues from hospitals, industrial development projects, and the states’ settlement of litigation with U.S. tobacco companies. The fund’s performance also was helped by a relatively long duration posture as we favored long-term municipal bonds at a time when yields fell at the longer end of the market’s maturity spectrum. Finally, our leveraging strategy proved effective in the rallying market, enhancing the fund’s total return. 4 Disappointments during the reporting period were relatively limited, concentrated mainly among higher quality, lower yielding market segments, such as higher-rated securities backed by revenues from essential municipal services. In addition, municipal bonds from Puerto Rico, which are exempt from federal and all state income taxes, lost a degree of value due to intensifying concerns regarding the long-term solvency of the U.S. territory’s pension system. Adjusting to Richer Valuations We have been encouraged by recently improved data, but the U.S. economy remains vulnerable to unexpected shocks and uncertainty regarding future fiscal policies. In addition, higher yielding and longer-maturity bonds have become more richly valued after recent rallies. Consequently, while we have continued to favor revenue-backed municipal bonds over their general obligation counterparts, we remain watchful for opportunities to capture better relative values, and we are prepared to adjust the fund’s strategies accordingly. October 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid, based upon net asset value per share. Past performance is no guarantee of future results. Market price per share, net asset value per share and investment return fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Return figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect until May 31, 2013, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the fund’s return would have been lower. 2 Distribution rate per share is based upon dividends per share paid from net investment income during the period, divided by the market price per share at the end of the period, adjusted for any capital gain distributions. The Fund 5 SELECTED INFORMATION September 30, 2012 (Unaudited) Market Price per share September 30, 2012 10.02 Shares Outstanding September 30, 2012 61,677,040 New York Stock Exchange Ticker Symbol LEO MARKET PRICE (NEW YORK STOCK EXCHANGE) Fiscal Year Ended September 30, 2012 Quarter Quarter Quarter Quarter Ended Ended Ended Ended December 31, 2011 March 31, 2012 June 30, 2012 September 30, 2012 High $ 8.90 $ 9.30 $ 9.59 $ 10.02 Low 8.29 8.65 9.03 9.29 Close 8.89 9.12 9.40 10.02 PERCENTAGE GAIN (LOSS) based on change in Market Price* September 23, 1987 (commencement of operations) through September 30, 2012 479.65 % October 1, 2002 through September 30, 2012 93.40 October 1, 2007 through September 30, 2012 61.13 October 1, 2011 through September 30, 2012 25.98 January 1, 2012 through September 30, 2012 18.36 April 1, 2012 through September 30, 2012 13.47 July 1, 2012 through September 30, 2012 8.31 NET ASSET VALUE PER SHARE September 23, 1987 (commencement of operations) $ 9.32 September 30, 2011 8.41 December 31, 2011 8.55 March 31, 2012 8.81 June 30, 2012 8.99 September 30, 2012 9.31 PERCENTAGE GAIN (LOSS) based on change in Net Asset Value* September 23, 1987 (commencement of operations) through September 30, 2012 477.20 % October 1, 2002 through September 30, 2012 93.68 October 1, 2007 through September 30, 2012 43.47 October 1, 2011 through September 30, 2012 18.18 January 1, 2012 through September 30, 2012 14.23 April 1, 2012 through September 30, 2012 9.03 July 1, 2012 through September 30, 2012 5.11 * With dividends reinvested. 6 STATEMENT OF INVESTMENTS September 30, 2012 Long-Term Municipal Coupon Maturity Principal Investments—148.1% Rate (%) Date Amount ($) Value ($) Alabama—.7% Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 2,020,000 2,021,151 Jefferson County, Limited Obligation School Warrants 5.00 1/1/24 2,000,000 1,966,900 Alaska—1.7% Northern Tobacco Securitization Corporation of Alaska, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/46 12,190,000 9,885,968 Arizona—6.5% Apache County Industrial Development Authority, PCR (Tucson Electric Power Company Project) 4.50 3/1/30 4,000,000 4,200,560 Arizona Housing Finance Authority, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.55 12/1/41 4,115,000 4,422,061 Barclays Capital Municipal Trust Receipts (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 17,210,000 a,b 19,750,884 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/38 5,000,000 5,297,100 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 3,410,000 3,264,529 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 500,000 550,145 California—17.9% Barclays Capital Municipal Trust Receipts (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.00 5/15/31 5,247,500 a,b 6,080,465 The Fund 7 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, GO (Various Purpose) 5.75 4/1/31 10,800,000 12,856,860 California, GO (Various Purpose) 6.50 4/1/33 10,000,000 12,501,300 California, GO (Various Purpose) 6.00 11/1/35 7,500,000 9,160,575 California State Public Works Board, LR (The Regents of the University of California) (Various University of California Projects) 5.00 4/1/34 3,495,000 3,865,225 California Statewide Communities Development Authority, Revenue (Bentley School) 7.00 7/1/40 2,090,000 2,274,463 California Statewide Communities Development Authority, Revenue (Bentley School) 0.00 7/1/50 5,910,000 c 255,253 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 2,000,000 2,157,020 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 2,000,000 1,752,500 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.80 6/1/13 7,000,000 d 7,357,280 JPMorgan Chase Putters/Drivers Trust (California Educational Facilities Authority, Revenue (University of Southern California)) 5.25 10/1/16 10,100,000 a,b 11,893,255 Los Angeles Department of Water and Power, Water System Revenue 5.00 7/1/43 5,000,000 5,815,050 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 6,250,000 7,247,000 San Buenaventura, Revenue (Community Memorial Health System) 7.50 12/1/41 2,000,000 2,479,100 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,887,025 Sonoma-Marin Area Rail Transit District, Measure Q Sales Tax Revenue 5.00 3/1/27 4,000,000 4,818,240 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 7,300,000 5,866,572 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 3,500,000 4,194,820 Colorado—2.8% Beacon Point Metropolitan District, GO 6.25 12/1/35 2,000,000 2,026,140 Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 3,500,000 4,327,960 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.00 2/1/41 6,000,000 6,575,460 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 795,000 850,062 Southlands Metropolitan District Number 1, GO (Prerefunded) 7.13 12/1/14 2,000,000 d 2,292,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Delaware—1.0% Delaware Economic Development Authority, Exempt Facility Revenue (Indian River Power LLC Project) 5.38 10/1/45 5,000,000 5,481,500 Florida—6.5% Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/22 5,465,000 6,377,710 Clearwater, Water and Sewer Revenue 5.25 12/1/39 5,000,000 5,726,350 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 8,000,000 9,968,320 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 6,000,000 7,664,160 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 6.00 8/1/45 6,500,000 7,281,300 Georgia—7.1% Atlanta, Airport General Revenue 5.00 1/1/26 5,000,000 5,650,300 Atlanta, Water and Wastewater Revenue 6.00 11/1/27 6,000,000 7,424,940 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 4,000,000 4,591,600 Brooks County Development Authority, Senior Health and Housing Facilities Revenue (Presbyterian Home, Quitman, Inc.) (Collateralized; GNMA) 5.70 1/20/39 4,445,000 4,688,897 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.13 9/1/40 7,765,000 9,027,667 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) Fulton County Development Authority, Revenue (Georgia Tech North Avenue Apartments Project) (Insured; XLCA) 5.00 6/1/32 2,300,000 2,479,883 Georgia Higher Education Facilities Authority, Revenue (USG Real Estate Foundation I, LLC Project) (Insured; Assured Guaranty Municipal Corp.) 5.63 6/15/38 6,000,000 6,663,000 Hawaii—.9% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai’i Pacific Health Obligated Group) 5.75 7/1/40 4,415,000 4,961,710 Idaho—.9% Power County Industrial Development Corporation, SWDR (FMC Corporation Project) 6.45 8/1/32 5,000,000 5,008,850 Illinois—4.1% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) 5.63 1/1/35 5,000,000 5,895,450 Chicago, Sales Tax Revenue 5.25 1/1/38 3,500,000 4,057,130 Greater Chicago Metropolitan Water Reclamation District, GO Capital Improvement Limited Tax Bonds 5.00 12/1/32 7,500,000 8,836,575 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 4,000,000 4,721,080 Indiana—2.4% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/32 2,110,000 2,278,990 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana (continued) Indiana Finance Authority, Midwestern Disaster Relief Revenue (Ohio Valley Electric Corporation Project) 5.00 6/1/39 5,000,000 5,238,000 Indiana Finance Authority, Revenue (Marquette Project) 5.00 3/1/39 1,400,000 1,441,846 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 4,500,000 4,710,510 Iowa—.3% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 2,000,000 1,866,800 Kansas—.2% Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.70 12/1/35 1,040,000 1,097,418 Kentucky—.5% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Mary’s HealthCare, Inc. Project) (Prerefunded) 6.13 2/1/18 2,300,000 d 2,934,593 Louisiana—2.2% Jefferson Parish Hospital Service District Number 2, HR (East Jefferson General Hospital) 6.25 7/1/31 3,000,000 3,556,530 Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 2,979,000 e 1,192,107 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 7,000,000 7,902,580 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maine—.7% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 3,000,000 3,757,770 Maryland—1.2% Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 4,590,000 3,570,561 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) (Prerefunded) 6.50 6/1/13 3,000,000 d 3,127,530 Massachusetts—9.7% Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 13,110,000 a,b 15,255,320 JPMorgan Chase Putters/Drivers Trust (Massachusetts, Consolidated Loan) 5.00 4/1/19 8,600,000 a,b 10,431,714 JPMorgan Chase Putters/Drivers Trust (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) 5.25 2/1/34 10,000,000 a,b 12,214,500 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/36 5,000,000 5,660,000 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,500,000 6,440,830 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 6,000,000 6,029,400 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan—9.5% Charyl Stockwell Academy, COP 5.90 10/1/35 2,580,000 2,382,062 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 2,500,000 3,006,550 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 5,700,000 7,192,431 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 3,000,000 3,186,600 Detroit School District, School Building and Site Improvement Bonds (GO—Unlimited Tax) (Insured; FGIC) (Prerefunded) 5.00 5/1/13 3,930,000 d 4,041,140 Detroit Water and Sewerage Department, Senior Lien Sewage Disposal System Revenue 5.25 7/1/39 2,000,000 2,144,220 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,930,000 3,072,808 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.63 11/15/29 5,000,000 5,772,550 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 3,000,000 3,010,590 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 10,400,000 10,399,584 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.25 9/1/39 5,500,000 7,106,715 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 3,435,000 3,519,295 Minnesota—2.1% Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 12/1/38 1,006,041 1,042,027 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 1,095,040 1,167,138 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 5,000,000 6,212,950 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 5.15 11/15/20 3,310,000 3,480,498 Mississippi—2.7% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 9,310,000 9,338,861 Mississippi Development Bank, Special Obligation Revenue (Magnolia Regional Health Center Project) 6.50 10/1/31 5,000,000 5,981,600 Missouri—.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Independence, Crackerneck Creek Project) 5.00 3/1/28 2,000,000 2,058,520 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nevada—1.0% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 5,000,000 5,628,550 New Hampshire—.9% New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,000,000 5,002,100 New Jersey—4.3% New Jersey Economic Development Authority, Cigarette Tax Revenue (Prerefunded) 5.75 6/15/14 5,500,000 d 6,014,910 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 5.13 9/15/23 3,000,000 3,058,980 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/30 5,000,000 5,600,300 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 2,455,000 2,370,008 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/41 5,500,000 4,594,260 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 3,140,000 d 3,284,220 New Mexico—1.5% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 7,000,000 7,831,810 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Mexico (continued) New Mexico Mortgage Finance Authority, Single Family Mortgage Program Revenue (Collateralized: FHLMC, FNMA and GNMA) 6.15 7/1/35 570,000 608,361 New York—11.4% Barclays Capital Municipal Trust Receipts (New York City Municipal Water Finance Authority, Water and Sewer System General Resolution Revenue) 5.00 6/15/39 20,000,000 a,b 22,694,800 Barclays Capital Municipal Trust Receipts (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.50 11/1/27 5,000,000 a,b 6,307,700 JPMorgan Chase Putters/Drivers Trust (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.25 11/1/18 5,000,000 a,b 6,125,900 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/1/28 2,500,000 2,962,425 New York City Educational Construction Fund, Revenue 6.50 4/1/27 4,490,000 5,781,234 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 5,000,000 6,146,600 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/38 10,000,000 11,568,000 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,625,000 1,799,070 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,348,340 Ohio—4.1% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/30 3,000,000 2,486,940 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.88 6/1/47 2,300,000 1,861,482 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 3,500,000 3,894,275 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO—Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/29 3,955,000 c 2,052,764 Canal Winchester Local School District, School Facilities Construction and Improvement and Advance Refunding Bonds (GO—Unlimited Tax) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/31 3,955,000 c 1,852,403 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 1,900,000 2,214,431 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 3,000,000 b 2,546,880 Toledo-Lucas County Port Authority, Airport Revenue (Baxter Global Project) 6.25 11/1/13 1,500,000 1,505,385 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 5,000,000 5,132,250 Oregon—.6% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 3,300,000 3,494,469 Pennsylvania—1.3% JPMorgan Chase Putters/Drivers Trust (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 3,000,000 a,b 3,382,230 Philadelphia, GO 6.50 8/1/41 3,550,000 4,349,709 Rhode Island—1.1% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 7.00 5/15/39 5,000,000 6,073,800 South Carolina—4.1% Barclays Capital Municipal Trust Receipts (Columbia, Waterworks and Sewer System Revenue) 5.00 2/1/40 10,000,000 a,b 11,525,700 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 10,000,000 11,905,000 Tennessee—3.4% Barclays Capital Municipal Trust Receipts (Rutherford County Health and Educational Facilities Board, Revenue (Ascension Health Senior Credit Group)) 5.00 11/15/40 10,000,000 a,b 11,108,800 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee (continued) Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 7,000,000 8,364,720 Texas—12.8% Barclays Capital Municipal Trust Receipts (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) 5.00 8/15/40 8,510,000 a,b 9,552,007 Clifton Higher Education Finance Corporation, Education Revenue (Uplift Education) 6.00 12/1/30 2,500,000 2,885,125 Dallas and Fort Worth, Joint Improvement Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/42 3,500,000 3,785,250 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) (Insured; National Public Finance Guarantee Corp.) 6.25 11/1/28 1,240,000 1,240,521 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue 5.25 12/1/48 10,000,000 11,603,200 Gulf Coast Industrial Development Authority, SWDR (CITGO Petroleum Corporation Project) 4.88 5/1/25 1,000,000 1,007,170 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 2,000,000 2,511,040 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 11/15/36 5,000,000 6,081,750 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 10,300,000 11,898,251 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,500,000 6,076,785 Pasadena Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/31 3,175,000 3,860,165 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.75 10/1/21 6,000,000 6,002,760 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 13.30 7/2/24 450,000 f 473,202 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 7,100,000 7,158,433 Virginia—4.7% Barclays Capital Municipal Trust Receipts (Virginia Small Business Financing Authority, Health Care Facilities Revenue (Sentara Healthcare)) 5.00 11/1/40 10,000,000 a,b 11,087,100 Virginia Commonwealth Transportation Board, Transportation Capital Projects Revenue 5.00 5/15/21 8,565,000 10,881,490 Virginia Commonwealth Transportation Board, Transportation Capital Projects Revenue 5.00 5/15/22 3,840,000 4,917,658 Washington—4.7% Barclays Capital Municipal Trust Receipts (King County, Limited Tax GO (Payable from Sewer Revenues)) 5.13 1/1/33 10,000,000 a,b 11,809,400 Barclays Capital Municipal Trust Receipts (King County, Sewer Revenue) 5.00 1/1/29 3,998,716 a,b 4,738,676 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 5,975,000 7,009,930 Washington Higher Education Facilities Authority, Revenue (Seattle University Project) (Insured; AMBAC) 5.25 11/1/37 3,000,000 3,261,030 West Virginia—.8% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 2,000,000 2,106,880 West Virginia Water Development Authority, Water Development Revenue (Insured; AMBAC) 6.38 7/1/39 2,250,000 2,282,153 Wisconsin—1.1% Public Finance Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/42 4,000,000 4,030,440 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 2,000,000 2,033,360 Wyoming—1.0% Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/33 2,360,000 2,646,740 Wyoming Municipal Power Agency, Power Supply System Revenue 5.38 1/1/42 2,750,000 3,021,150 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related—7.3% Guam, LOR (Section 30) 5.75 12/1/34 2,000,000 2,252,820 Guam Housing Corporation, SFMR (Guaranteed Mortgage-Backed Securities Program) (Collateralized; FHLMC) 5.75 9/1/31 965,000 1,212,030 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 2,113,620 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 7,500,000 7,447,350 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 2,000,000 2,107,060 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,610,000 1,702,639 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 2,390,000 2,707,679 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,500,000 2,519,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/38 5,000,000 5,349,150 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,661,850 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 11,000,000 12,217,920 Total Long-Term Municipal Investments (cost $763,286,528) The Fund 23 STATEMENT OF INVESTMENTS (continued) Short-Term Municipal Coupon Maturity Principal Investments—.7% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.17 10/1/12 700,000 g 700,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.19 10/1/12 500,000 g 500,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.19 10/1/12 100,000 g 100,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.19 10/1/12 2,500,000 g 2,500,000 Total Short-Term Municipal Investments (cost $3,800,000) Total Investments (cost $767,086,528) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a Collateral for floating rate borrowings. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At September 30, 2012, these securities were valued at $176,505,331 or 30.8% of net assets applicable to Common Shareholders. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. e Non-income producing security; interest payments in default. f Inverse floater security—the interest rate is subject to change periodically. Rate shown is the interest rate in effect at September 30, 2012. g Variable rate demand note—rate shown is the interest rate in effect at September 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 24 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 25 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 11.3 AA Aa AA 31.2 A A A 26.6 BBB Baa BBB 20.1 BB Ba BB 3.2 B B B 2.8 F1 MIG1/P1 SP1/A1 .1 Not Rated h Not Rated h Not Rated h 4.7 † Based on total investments. h Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES September 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments 767,086,528 853,754,673 Interest receivable 13,173,920 Prepaid expenses 45,680 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 427,849 Cash overdraft due to Custodian 2,666,508 Payable for floating rate notes issued—Note 3 74,886,216 Payable for investment securities purchased 1,000,000 Interest and expense payable related to floating rate notes issued—Note 3 180,802 Commissions payable—Note 1 28,637 Dividends payable to Preferred Shareholders 8,000 Accrued expenses 117,337 Auction Preferred Stock, Series M,T,W,Th and F, par value $.001 per share (8,550 shares issued and outstanding at $25,000 per share liquidation preference)—Note 1 Net Assets applicable to Common Shareholders ($) Composition of Net Assets ($): Common Stock, par value, $.001 per share (61,677,040 shares issued and outstanding) 61,677 Paid-in capital 534,305,463 Accumulated undistributed investment income—net 8,181,431 Accumulated net realized gain (loss) on investments (55,307,792 ) Accumulated net unrealized appreciation (depreciation) on investments 86,668,145 Net Assets applicable to Common Shareholders ($) Shares Outstanding (500 million shares authorized) 61,677,040 Net Asset Value, per share of Common Stock ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Year Ended September 30, 2012 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 5,676,353 Interest and expense related to floating rate notes issued—Note 3 541,347 Commission fees—Note 1 359,520 Directors’ fees and expenses—Note 2(c) 96,156 Shareholders’ reports 91,314 Professional fees 77,413 Shareholder servicing costs—Note 2(b) 66,787 Custodian fees—Note 2(b) 56,194 Registration fees 46,079 Miscellaneous 69,895 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (756,847 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 3 ($): Net realized gain (loss) on investments 5,151,322 Net realized gain (loss) on swap transactions 42,976 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 50,706,581 Net Realized and Unrealized Gain (Loss) on Investments Dividends to Preferred Shareholders ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CASH FLOWS Year Ended September 30, 2012 Cash Flows from Operating Activities ($): Interest received 43,841,427 Operating expenses paid (5,846,335 ) Dividends paid to Preferred Shareholders (513,736 ) Purchases of portfolio securities (147,875,234 ) Net sales of short-term portfolio securities 735,000 Proceeds from sales of portfolio securities 143,126,941 Net proceeds from swap transactions 42,976 Cash Flows from Financing Activities ($): Dividends paid to Common Shareholders (32,643,983 ) Interest and expense related to floating rate notes issued (540,660 ) ) Increase in cash 326,396 Cash overdraft at beginning of period (2,992,904 ) Cash overdraft at end of period ) Reconciliation of Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations to Net Cash Provided by Operating Activities ($): Net Increase in Net Assets Applicable to Common Shareholders Resulting From Operations Adjustments to reconcile net increase in net assets applicable to Common Shareholders resulting from operations to net cash provided by operating activities ($): Increase in investments in securities, at cost (8,219,316 ) Decrease in receivable for investment securities sold 506,101 Decrease in payable for investment securities purchased (1,451,400 ) Decrease in interest receivable 589,774 Decrease in commissions payable and accrued expenses (44,178 ) Increase in prepaid expenses (8,037 ) Decrease in Due to The Dreyfus Corporation and affiliates (11,256 ) Increase in dividends payable to Preferred Shareholders 3,627 Interest and expenses related to floating rate notes issued 541,347 Net unrealized appreciation on investments (50,706,581 ) Net amortization of premiums on investments 1,156,894 Net Cash Provided by Operating Activities Supplemental disclosure of cash flow information ($): Non-cash financing activities: Reinvestment of dividends See notes to financial statements. The Fund 29 STATEMENT OF CHANGES IN NET ASSETS Year Ended September 30, 2012 2011 Operations ($): Investment income—net 35,770,548 36,731,618 Net realized gain (loss) on investments 5,194,298 (10,313,792 ) Net unrealized appreciation (depreciation) on investments 50,706,581 (4,208,833 ) Dividends to Preferred Shareholders (517,363 ) (751,790 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Common Shareholders from ($): Investment income—net ) ) Capital Stock Transactions ($): Dividends reinvested Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 515,398,843 528,607,222 End of Period Undistributed investment income—net 8,181,431 9,261,419 Capital Share Transactions (Shares): Increase in Shares Outstanding as a Result of Dividends Reinvested See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements and, with respect to common stock, market price data for the fund’s common shares. Year Ended September 30, 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 8.41 8.65 8.47 7.88 9.12 Investment Operations: Investment income—net a .58 .60 .62 .67 .68 Net realized and unrealized gain (loss) on investments .92 (.24 ) .15 .48 (1.25 ) Dividends to Preferred Shareholders from investment income—net (.01 ) (.01 ) (.02 ) (.06 ) (.17 ) Total from Investment Operations 1.49 .35 .75 1.09 (.74 ) Distributions to Common Shareholders: Dividends from investment income—net (.59 ) (.59 ) (.57 ) (.50 ) (.50 ) Net asset value, end of period 9.31 8.41 8.65 8.47 7.88 Market value, end of period 10.02 8.50 9.02 7.91 6.75 Total Return (%) b 25.98 1.32 22.13 26.05 (18.00 ) The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended September 30, 2012 2011 2010 2009 2008 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets applicable to Common Stock c 1.30 1.40 1.40 1.50 1.58 Ratio of net expenses to average net assets applicable to Common Stock c 1.16 1.26 1.24 1.34 1.42 Ratio of interest and expense related to floating rate notes issued to average net assets applicable to Common Stock c .10 .10 .05 — .17 Ratio of net investment income to average net assets applicable to Common Stock c 6.59 7.51 7.43 9.09 7.79 Ratio of total expenses to total average net assets .94 .96 .92 .92 1.03 Ratio of net expenses to total average net assets .84 .86 .82 .82 .92 Ratio of interest and expense related to floating rate notes issued to total average net assets .07 .07 .03 — .11 Ratio of net investment income to total average net assets 4.73 5.18 4.89 5.57 5.07 Portfolio Turnover Rate 19.16 17.81 24.41 28.72 48.60 Asset coverage of Preferred Stock, end of period 368 341 324 281 268 Net Assets, net of Preferred Stock, end of period ($ x 1,000) 573,909 515,399 528,607 514,786 478,586 Preferred Stock outstanding, end of period ($ x 1,000) 213,750 213,750 235,750 285,000 285,000 a Based on average common shares outstanding at each month end. b Calculated based on market value. c Does not reflect the effect of dividends to Preferred Shareholders. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Strategic Municipals, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified closed-end management investment company.The fund’s investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser.The fund’s Common Stock trades on the New York Stock Exchange (the “NYSE”) under the ticker symbol LEO. The fund has outstanding 1,710 shares of Series M, Series T, Series W, Series TH and Series F for a total of 8,550 shares of Auction Preferred Stock (“APS”), with a liquidation preference of $25,000 per share (plus an amount equal to accumulated but unpaid dividends upon liquida-tion).APS dividend rates are determined pursuant to periodic auctions or by reference to a market rate. Deutsche Bank Trust Company America, as Auction Agent, receives a fee from the fund for its services in connection with such auctions.The fund also compensates broker-dealers generally at an annual rate of .15%-.25% of the purchase price of the shares of APS. The fund is subject to certain restrictions relating to the APS. Failure to comply with these restrictions could preclude the fund from declaring any distributions to common shareholders or repurchasing common shares and/or could trigger the mandatory redemption of APS at liquidation value.Thus, redemptions of APS may be deemed to be outside of the control of the fund. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) The holders of the APS, voting as a separate class, have the right to elect at least two directors.The holders of the APS will vote as a separate class on certain other matters, as required by law. The fund has designated Robin A. Melvin and John E. Zuccotti as directors to be elected by the holders of APS. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 34 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 853,754,673 — Liabilities ($) Floating Rate Notes † — (74,886,216 ) — ) † Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. 36 At September 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders of Common Stock (“Common Shareholders(s)”): Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. For Common Shareholders who elect to receive their distributions in additional shares of the fund, in lieu of cash, such distributions will be reinvested at the lower of the market price or net asset value per share (but not less than 95% of the market price) in additional shares of the fund at the lower of prevailing market price or net asset value (but not less than 95% of market value at the time of valuation) unless such Common Shareholder elects to receive cash as provided below. If market price is equal to or exceeds net asset value, shares will be issued at net asset value. If net asset value exceeds market price or if a cash dividend only is declared, Computershare Shareowner Services LLC (“Computershare”), the fund’s transfer agent, will buy fund shares in the open market. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) On September 27, 2012, the Board declared a cash dividend of $.049 per share from investment income-net, payable on October 31, 2012 to Common Shareholders of record as of the close of business on October 12, 2012. (d) Dividends to shareholders of APS: Dividends, which are cumulative, are generally reset every 7 days for each Series of APS pursuant to a process specified in related fund charter documents. Dividend rates as of September 30, 2012, for each Series of APS were as follows: Series M-0.274%, Series T-0.274%, Series W-0.274%, Series TH-0.274% and Series F-0.274%.These rates reflect the “maximum rates” under the governing instruments as a result of “failed auctions” in which sufficient clearing bids are not received. The average dividend rates for the period ended September 30, 2012 for each Series of APS were as follows: Series M-0.24%, Series T-0.24%, Series W-0.24%, Series TH-0.24% and Series F-0.24%. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended September 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At September 30, 2012, the components of accumulated earnings on a tax basis were as follows: tax-exempt income $9,128,311, accumulated capital losses $55,684,767 and unrealized appreciation $87,045,120. 38 Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2012. If not applied, $264,789 of the carryover expires in fiscal year 2016, $9,875,465 expires in fiscal year 2017, $32,540,019 expires in fiscal year 2018 and $6,369,224 expires in fiscal year 2019.The fund has $2,783,034 of post-enactment short-term capital losses and $3,852,236 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended September 30, 2012 and September 30, 2011 were as follows: tax-exempt income $36,538,290 and $36,656,908 and ordinary income $125,238 and $83,617, respectively. During the period ended September 30, 2012, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and capital loss carryover expiration, the fund decreased accumulated undistributed investment income-net by $187,008, increased accumulated net realized gain (loss) on investments by $27,300,498 and decreased paid-in capital by $27,113,490. Net assets and net asset value per share were not affected by this reclassification. (f) New Accounting Pronouncement: In December 2011, FASB issued Accounting Standards Update No. 2011-11 “Disclosures about The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Offsetting Assets and Liabilities” (“ASU 2011-11”). These disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a company’s financial position.They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition,ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of GAAP and those entities that prepare their financial statements on the basis of International Financial Reporting Standards (“IFRS”). ASU 2011-11 requires entities to: disclose both gross and net information about both instruments and transactions eligible for offset in the financial statements; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods.At this time, management is evaluating the implications of ASU 2011-11 and its impact on the fund’s financial statement disclosures. NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (“Agreement”) with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average weekly net assets, inclusive of the outstanding APS, and is payable monthly.The Agreement provides for an expense reimbursement from the Manager should the fund’s aggregate expenses, exclusive of taxes, interest on borrowings, brokerage and extraordinary expenses, in any full fiscal year exceed the lesser of (1) the expense limitation of any state having jurisdiction over the fund or (2) 2% of the first $10 million, 1 1 / 2 % of the next $20 million and 1% of the excess over $30 million of the average weekly value of the fund’s net assets.The Manager has currently undertaken for the period from October 1, 2011 through May 31, 2013, to waive receipt of a portion of the fund’s management fee, in the amount of .10% of the value of the fund’s average weekly net assets (including 40 net assets representing APS outstanding).The reduction in expenses, pursuant to the undertaking, amounted to $756,847 during the period ended September 30, 2012. (b) For the period from October 1, 2011 to December 31, 2011, the fund compensated BNY Mellon Shareowner Services LLC, an affiliate of the Manager, under a transfer agency agreement for performing transfer agency services for the fund. During the period ended December 31, 2011, the fund was charged $32,477 pursuant to the transfer agency agreement with BNY Mellon Shareowner Services LLC, which is included in Shareholder servicing costs in the Statement of Operations. Effective January 1, 2012, Computershare acquired BNY Mellon Shareowner Services LLC and is performing the transfer agency services for the fund. Computershare is not affiliated with the Manager. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services to the fund. During the period ended September 30, 2012, the fund was charged $56,194 pursuant to the custody agreement. The fund has an arrangement with the custodian bank whereby the fund receives earnings credits from the custodian when positive cash balances are maintained, which are used to offset custody fees. For financial reporting purposes, the fund includes net earnings credits, as an expense offset in the Statement of Operations. During the period ended September 30, 2012, the fund was charged $8,384 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $471,568, custodian fees $18,400 and chief compliance officer fees $1,991 which are offset against an expense reimbursement currently in effect in the amount of $64,110. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions and Swap Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and swap transactions, during the period ended September 30, 2012, amounted to $146,423,834 and $142,620,840, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals.A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended September 30, 2012 was approximately $74,886,200, with a related weighted average annualized interest rate of .72%. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended September 30, 2012 is discussed below. 42 Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations.When a swap The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. For financial reporting purposes, forward rate agreements are classified as interest rate swaps.At September 30, 2012, there were no interest rate swap agreements outstanding. At September 30, 2012, the cost of investments for federal income tax purposes was $691,823,337; accordingly, accumulated net unrealized appreciation on investments was $87,045,120, consisting of $90,289,018 gross unrealized appreciation and $3,243,898 gross unrealized depreciation. 44 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Strategic Municipals, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Strategic Municipals, Inc., including the statement of investments, as of September 30, 2012, and the related statements of operations and cash flows for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of September 30, 2012 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Strategic Municipals, Inc. at September 30, 2012, the results of its operations and its cash flows for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York November 27, 2012 The Fund 45 ADDITIONAL INFORMATION (Unaudited) Dividend Reinvestment and Cash Purchase Plan Under the fund’s Dividend Reinvestment and Cash Purchase Plan (the “Plan”), a holder of Common Stock who has fund shares registered in his name will have all dividends and distributions reinvested automatically by Computershare Trust Company, N.A., as Plan administrator (the “Administrator”), in additional shares of the fund at the lower of prevailing market price or net asset value (but not less than 95% of market value at the time of valuation) unless such shareholder elects to receive cash as provided below. If market price is equal to or exceeds net asset value, shares will be issued at net asset value. If net asset value exceeds market price or if a cash dividend only is declared, the Administrator, as agent for the Plan participants, will buy fund shares in the open market. A Plan participant is not relieved of any income tax that may be payable on such dividends or distributions. A Common Shareholder who owns fund shares registered in nominee name through his broker/dealer (i.e., in “street name”) may not participate in the Plan, but may elect to have cash dividends and distributions reinvested by his broker/dealer in additional shares of the fund if such service is provided by the broker/dealer; otherwise such dividends and distributions will be treated like any other cash dividend. A Common Shareholder who has fund shares registered in his or her name may elect to withdraw from the Plan at any time for a $2.50 fee and thereby elect to receive cash in lieu of shares of the fund. Changes in elections must be in writing, sent to The Bank of New York Mellon, c/o Shareowner Services, P.O. Box 35803, Pittsburgh, PA 15252-8035, should include the shareholder’s name and address as they appear on the Administrator’s records and will be effective only if received more than fifteen days prior to the record date for any distribution. 46 A Plan participant who has fund shares in his name has the option of making additional cash payments to the Administrator, semi-annually, in any amount from $1,000 to $10,000, for investment in the fund’s shares in the open market on or about January 15 and July 15.Any voluntary cash payments received more than 30 days prior to these dates will be returned by the Administrator, and interest will not be paid on any uninvested cash payments.A participant may withdraw a voluntary cash payment by written notice, if the notice is received by the Administrator not less than 48 hours before the payment is to be invested.A Common Shareholder who owns fund shares registered in street name should consult his broker/dealer to determine whether an additional cash purchase option is available through his broker/dealer. The Administrator maintains all Common Shareholder accounts in the Plan and furnishes written confirmations of all transactions in the account. Shares in the account of each Plan participant will be held by the Administrator in non-certificated form in the name of the participant, and each such participant’s proxy will include those shares purchased pursuant to the Plan. The fund pays the Administrator’s fee for reinvestment of dividends and distributions. Plan participants pay a pro rata share of brokerage commissions incurred with respect to the Administrator’s open market purchases and purchases from voluntary cash payments, and a $1.25 fee for each purchase made from a voluntary cash payment. The fund reserves the right to amend or terminate the Plan as applied to any voluntary cash payments made and any dividend or distribution paid subsequent to notice of the change sent to Plan participants at least 90 days before the record date for such dividend or distribution. The Plan also may be amended or terminated by the Administrator on at least 90 days’ written notice to Plan participants. The Fund 47 ADDITIONAL INFORMATION (Unaudited) (continued) Level Distribution Policy The fund’s dividend policy is to distribute substantially all of its net investment income to its shareholders on a monthly basis. In order to provide shareholders with a more consistent yield to the current trading price of shares of Common Stock of the fund, the fund may at times pay out more or less than the entire amount of net investment income earned in any particular month and may at times in any month pay out any accumulated but undistributed income in addition to net investment income earned in that month. As a result, the dividends paid by the fund for any particular month may be more or less than the amount of net investment income earned by the fund during such month. Benefits and Risks of Leveraging The fund utilizes leverage to seek to enhance the yield and net asset value of its Common Stock.These objectives cannot be achieved in all interest rate environments. To leverage, the fund has issued Preferred Stock and employs the use of tax-exempt tender option bonds, which pay dividends or interest, respectively, at prevailing short-term interest rates, and invests the proceeds in long-term municipal bonds. The interest earned on these investments is paid to Common Shareholders in the form of dividends, and the value of these portfolio holdings is reflected in the per share net asset value of the fund’s Common Stock. In order for either of these forms of leverage to benefit Common Shareholders, the yield curve must be positively sloped: that is, short-term interest rates must be lower than long-term interest rates. At the same time, a period of generally declining interest rates will benefit Common Shareholders. If either of these conditions change along with other factors that may have an effect on preferred dividends or tender option bonds, then the risk of leveraging will begin to outweigh the benefits. 48 Supplemental Information For the period ended September 30, 2012, there were: (i) no material changes in the fund’s investment objectives or policies, (ii) no changes in the fund’s charter or by-laws that would delay or prevent a change of control of the fund, (iii) no material changes in the principal risk factors associated with investment in the fund, and (iv) no change in the persons primarily responsible for the day-to-day management of the fund’s portfolio. The Fund 49 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during its fiscal year ended September 30, 2012 as “exempt-interest dividends” (not generally subject to regular federal income tax), except $125,238 that is being reported as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2012 calendar year on Form 1099-DIV, which will be mailed in early 2013. PROXY RESULTS (Unaudited) Common Shareholders and holders of Auction Preferred Stock (“APS”) voted together as a single class (except as noted below) on the following proposal presented at the annual shareholders’ meeting held on June 8, 2012. Shares For Authority Withheld To elect three Class III Directors: † Hans C. Mautner 53,681,194 1,568,303 Burton N. Wallack 53,681,168 1,568,329 John E. Zuccotti †† 5,828 360 † The terms of these Class III Directors expire in 2015. †† Elected solely by APS holders, Common Shareholders not entitled to vote. 50 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (68) Chairman of the Board (1995) Current term expires in 2013 Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— William Hodding Carter III (77) Board Member (1988) Current term expires in 2013 Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) • President and Chief Executive Officer of the John S. and James L. Knight Foundation (1998-2006) No. of Portfolios for which Board Member Serves: 27 ————— Gordon J. Davis (71) Board Member (2007) Current term expires in 2014 Principal Occupation During Past 5Years: • Partner in the law firm of Venable, LLP • Partner in the law firm of Dewey & LeBoeuf, LLP (1994-2012) Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 50 The Fund 51 BOARD MEMBERS INFORMATION (Unaudited) (continued) Joni Evans (70) Board Member (2007) Current term expires in 2013 Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) • Senior Vice President of the William Morris Agency (1994-2006) No. of Portfolios for which Board Member Serves: 27 ————— Ehud Houminer (72) Board Member (1994) Current term expires in 2014 Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) No. of Portfolios for which Board Member Serves: 73 ————— Richard C. Leone (72) Board Member (1989) Current term expires in 2013 Principal Occupation During Past 5Years: • Senior Fellow and former President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues Other Public Company Board Memberships During Past 5Years: • Partnership for a Secure America, Director No. of Portfolios for which Board Member Serves: 27 ————— Hans C. Mautner (74) Board Member (1989) Current term expires in 2015 Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited (1999-2010) No. of Portfolios for which Board Member Serves: 27 52 Robin A. Melvin (49) Board Member (1995) Current term expires in 2014 Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: 83 ————— Burton N.Wallack (61) Board Member (2007) Current term expires in 2015 Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company No. of Portfolios for which Board Member Serves: 27 ————— John E. Zuccotti (75) Board Member (1989) Current term expires in 2015 Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. • Senior Counsel of Weil, Gotshal & Manges, LLP • Emeritus Chairman of the Real Estate Board of New York Other Public Company Board Memberships During Past 5Years: • Emigrant Savings Bank, Director (2004-present) • Doris Duke Charitable Foundation,Trustee (2006-present) • New York Private Bank & Trust, Director No. of Portfolios for which Board Member Serves: 27 ————— The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, NewYork 10166. David W. Burke, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member The Fund 53 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 56 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. 54 RICHARD CASSARO, Assistant Treasurer since January 2007. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. The Fund 55 NOTES 56 OFFICERS AND DIRECTORS Dreyfus Strategic Municipals, Inc. 200 Park Avenue New York, NY 10166 The fund’s net asset value per share appears in the following publications: Barron’s, Closed-End Bond Funds section under the heading “Municipal Bond Funds” every Monday;Wall Street Journal, Mutual Funds section under the heading “Closed-End Bond Funds” every Monday. Notice is hereby given in accordance with Section 23(c) of the Investment Company Act of 1940, as amended, that the fund may purchase shares of its common stock in the open market when it can do so at prices below the then current net asset value per share. The Fund 57 For More Information The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund's Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Ehud Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $30,312 in 2011 and $32,015 in (b) Audit-Related Fees.
